Case 19-70190-hdh11 Doc 19 Filed 07/29/19 Entered 07/29/19 17:21:59 Pagei1of1

Fill in this information to identify the case:

Debtor name J&D Construction, LLC

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 

Case number 19-70190-11 Chapter __ 11 0 Check if this is an
(if known) amended filing

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

 

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1. Does the debtor have any executory contracts or unexpired leases?

( No. Check this box and file this form with the court wih the debtor's other schedules. There is nothing else to report on this form.
Yes. Fillin all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other
parties with whom the debtor has an executory
contract or unexpired lease

 

 

 

2.1 State what the contract Month to month MH Civil
or lease is for and the Contract to be ASSUMED 4200 Ridgecrest Circle #11
nature of the debtor's
interest

 

 

State the term remaining

 

 

List the contract Amarillo TX 79109

 

number of any
government contract

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases page 1
